Citation Nr: 0215600	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling from April 19, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from July 7, 1967 to July 6, 
1969; he also had 10 months of active service prior to July 
7, 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
which the RO granted service connection for PTSD and assigned 
a 50 percent disability rating, effective from April 19, 
1999.  The Board remanded this appeal in March 2001 for 
additional development.  

As this appeal originated from the veteran's disagreement 
with the original assignment of a rating for a service-
connected disability, the severity of the disability is to be 
considered during the entire period from the date that 
service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).


FINDING OF FACT

The veteran experiences nightmares accompanied by sweating, 
intrusive memories that interfere with concentration, 
avoidance of stimuli, and depression; these symptoms produce 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a higher evaluation for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's active service included a one-year tour in 
Vietnam as an Infantry Unit Commander.  The veteran was 
awarded the Combat Infantryman Badge, Bronze Star Medal with 
V device for combat heroism, and the Silver Star.  The 
veteran contends that the severity of his service-connected 
PTSD symptoms warrants a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page.

A VA-requested psychological evaluation was conducted in 
September 1999.  The examiner diagnosed chronic and severe 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 54.  The report of the examination indicated that 
the veteran appeared neatly groomed and sharply dressed.  The 
veteran reported having some active suicidal ideation, but no 
suicide attempts.  The veteran was oriented times four, with 
appropriately abstract and goal-directed speech.  The veteran 
reported experiencing distressing dreams about traumatic 
events in Vietnam, which woke him and colored his mood for a 
day or more.  He also endorsed feeling and behaving (and 
believing) as if he was re-experiencing the traumatic events 
which happened in Vietnam.  He reported becoming upset when 
confronted with relevant stimuli.  The examination report 
indicates that the veteran had worked for about 14 years for 
a firm that sold supplies to whoever alters clothes and that 
he covered three states.  He was married at the age of 33 and 
remained married to the same woman.  

As noted above, the Board initially remanded the appeal, in 
part to obtain another VA examination.  That examination was 
provided in January 2002.  The report of that examination 
shows complaints of war-related nightmares usually 
accompanied by sweating about once a week and intrusive 
memories that interfere with concentration daily.  Guilt for 
surviving and for things done and not done was noted.  There 
was avoidance of war reminders.  There was some sense of a 
foreshortened future and a restricted affect.  The veteran 
experienced startle response and hypervigilance.  The 
examiner described the veteran as being reasonably neat in 
appearance, oriented and alert, with an appropriate affect.  
There was a sense of underlying depression.  Speech was 
normal.  Intellectual functioning was grossly intact.  The 
examiner reported a GAF score of 55.  The examiner noted that 
the veteran was employed selling alteration material to 
tailor shops and was covering three or four states.  He lived 
with his wife and son.  He had not received any treatment for 
his PTSD and took no medication for it.  He was a finance 
officer for the local American Legion Post.  He also attended 
church, worked in a garden, played golf, walked for exercise, 
and fished.  

As noted above, the RO evaluated the veteran's PTSD as 50 
percent disabling.  A 50 percent evaluation requires evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2001).

The Board has considered all the evidence of record and finds 
that the veteran's symptoms do not more nearly approximate 
the criteria for a higher (70 percent) rating.  At the 
outset, the Board observes that the evidence does not show 
obsession rituals, speech problems, near-continuous panic or 
depression affecting the ability to function independently 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance, 
difficulty adapting to stressful circumstances, or inability 
to establish and maintain effective relationships.  More 
importantly, the evidence does not show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment thinking, or mood 
resulting from the symptoms the veteran does have.  To the 
contrary, the evidence portrays a veteran with stable 
employment.  Specifically, at the time of examination, he had 
been employed with the same organization for a number of 
years, with a recent increase in responsibilities.  The 
evidence does not reflect any disciplinary or productivity 
problems in this employment.  Similarly, the veteran's family 
situation has been characterized as very stable, with a 
supportive family.  He has maintained a marriage with the 
same woman for many years, and resides with her and their 
son.  There is no evidence of the veteran engaging in any 
violent behavior or having any legal problems.

Also persuasive is the fact that the veteran has sought no 
treatment for his PTSD symptoms and does not medicate for the 
disorder.  Moreover, he maintains interest in a number of 
activities.  Taking the evidence as a whole, the Board finds 
that a higher evaluation is not warranted; the symptoms he 
experiences are more akin to those described by the criteria 
for the 50 percent rating.  The preponderance of the evidence 
is against the claim.  The Board finds that this is so 
throughout the pendency of his claim.  Fenderson, supra.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the Board notified the veteran of the evidence 
needed to substantiate his claim by letter dated in September 
2002.  Lastly, VA must notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of whose obligation it was to produce evidence 
to substantiate the claim in the aforementioned September 
2002 letter.  Therein, the veteran was also notified of the 
new obligations under VCAA and the implementing regulations.  
No additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The veteran was provided a VA 
examination, most recently in January 2002.  The Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a higher rating for PTSD is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

